DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       NICHOLAS DOMINIQUE,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-968

                          [November 5, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case No. 05-017224-CF-10A.

   Nicholas Dominique, Mayo, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.